DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed with the United States Patent and Trademark Office on January 16, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaser et al. (US Patent Application Publication 2018/0240180 A1).
Regarding Claim 1, Glaser teaches:
An open shopping cart comprising: 
a) a cart body, the cart body having a floor, and walls rising from the floor, forming an apically open container (See Glaser Fig. 8 - (122) - shows a system for monitoring items in a shopping with a floor, walls rising from said floor and an open top); 
5b) an inward-looking imaging module, adapted and configured to detect a first predetermined set of triggers associated with at least one of a product insertion and a product extraction (See Glaser ¶ [0055-0058] - describes the system using inward facing cameras to detect items entering a shopping cart or being removed from said shopping cart); 
c) an outward-looking imaging module adapted and configured to detect a second predetermined set of triggers associated with at least one of a product insertion and a product extraction, wherein the second set of predetermined triggers is different than the first set of 10predetermined triggers (See Glaser ¶ [0059-0061] - describes the system using outward facing cameras to detect items in the vicinity of said shopping cart to enhance the accuracy of a determination that a particular item has been selected); 
d) a load cell operably coupled to the floor of the cart body (See Glaser ¶ [0050] - describes the system using a digital scale to supplemental the data gathered by the camera system and Fig. 8 - shows a digital scale (128) at the floor/ bottom of a shopping cart); and 
e) a central processing module (CPM), the CPM being in communication with the inward- looking imaging module, the outward-looking imaging module, and the load cell (See Glaser ¶ [0050-0052] - describes the system communicating data gathered from the sensors (cameras and scales) with a remote cart management system that operates on a computing network or as a standalone version contained within said shopping cart and [0081] - describes the system processing data with central processing units).
Regarding Claim 2, Glaser teaches:
The open shopping cart of claim 1, wherein the CPM is further in communication with at least 15one of: 
a user interface module (See Glaser ¶ [0063] - user interface), a graphics processing unit (GPU) (See Glaser ¶ [0081] - GPU), a data acquisition module (See Glaser ¶ [0079] - describes the imaging system collecting data), a product recognition module (See Glaser ¶ [0118] - describes the system visually recognizing objects), a data fusion module (See Glaser ¶ [0086] - describes the system using sensor fusion), and a decision module (See Glaser ¶ [0108] - describes the system determining if a user selected an item based on observed events [from visual sensors or a combination of other sensors]).
Regarding Claim 3, Glaser teaches:
The open shopping cart of claim 2, wherein at least one of the user interface module, the GPU, the data fusion module, the data acquisition module, the product recognition module, and the decision module, is co-located with the CPM (See Glaser ¶ [0050-0052] - describes the system communicating data gathered from the sensors (cameras and scales) with a remote cart management system that operates on a computing network or as a standalone version contained within said shopping cart and [0081] - describes the system processing data with central processing units).
Regarding Claim 4, Glaser teaches:
The open shopping cart of claim 2, wherein at least one of the user interface module, the GPU, the data fusion module, the data acquisition module, the product recognition module, and the decision module, is located remotely to the CPM (See Glaser ¶ [0050-0052] - describes the system communicating data gathered from the sensors (cameras and scales) with a remote cart management system that operates on a computing network or as a standalone version contained within said shopping cart and [0081] - describes the system processing data with central processing units).
Regarding Claim 5, Glaser teaches:
The open shopping cart of claim 3 or 4, wherein at least one of: the inward-looking imaging module, and the outward-looking imaging module comprise at least one of at least one RGB camera, 25at least one Infrared (IR) camera, at least one RGBD camera, and at least one depth camera (See Glaser ¶ [0057] - describes the system using ).
Regarding Claim 6, Glaser teaches:
The open shopping cart of claim 5, wherein the CPM is configured to at least perform one of: 
a) identify events of product insertions into the open shopping cart (See Glaser ¶ [0055-0058] - describes the system using inward facing cameras to detect items entering a shopping cart or being removed from said shopping cart); 
b) identify events of product extraction out from the open shopping cart (See Glaser ¶ [0055-0058] - describes the system using inward facing cameras to detect items entering a shopping cart or being removed from said shopping cart); 17Docket No. 34262 
c) provide at least one trigger associated with at least one of product insertion and product extraction to the data acquisition module and the product recognition module  (See Glaser ¶ [0077] - describes the system using item insertion into a shopping cart as a triggering event to activate sensors); 
d) recognize at least one of an insertion location of the inserted product, its weight, its shape (See Glaser ¶ [0062] - describes the system using volumetric and depth sensing to create a three-dimensional map of items in a cart, thereby defining the shape of said items and [0118] - describes the system using visual object recognition based on location, weight, volume and other contextual data), and a heat signature parameter (See Glaser ¶ [0057] - describes the system using cameras to collect visual data in at least the infrared spectrum, thereby using heat signatures [of items near or in shopping carts]); 
5e) filter false events of product insertions and/or product extraction (See Glaser ¶ [0120] - describes the system cross referencing data from multiple sensors to remove potential errors); and 
f) detect missed events (See Glaser ¶ [0035] - describes the system detecting items a customer forgot to enter or that may have been miss-identified).
Regarding Claim 7, Glaser teaches:
The open shopping cart of claim 6, wherein the inward-looking imaging module comprises a plurality of cameras, positioned and configured to have an overlapping field of view (See Glaser ¶ [0058] - describes the system using multiple cameras facing inward to survey the item holding area of a shopping cop and Fig. 10b - shows the field of view of the cameras overlapping), whereby an image captured by all the plurality of cameras, in combination with a signal provided by the load cell 10provides at least one of: the location of the inserted product within the shopping cart, the weight of the inserted product, the heat signature characteristic of the product, and the shape of the product (See Glaser ¶ [0057] - describes the system using cameras to collect visual data in at least the infrared spectrum, thereby using heat signatures [of items near or in shopping carts], [0062] - describes the system using volumetric and depth sensing to create a three-dimensional map of items in a cart, thereby defining the shape of said items and [0118] - describes the system using visual object recognition based on location, weight, volume and other contextual data).
Regarding Claim 8, Glaser teaches:
The open shopping cart of claim 7, wherein the shopping cart further comprises at least one of a light meter, an accelerometer, an ultrasound detector (See Glaser ¶ [0083] - describes the system using ultrasound based positioning), a RF transmitter/receiver (See Glaser ¶ [0062] - describes the system using RFID scanners to detect RFID tags), an infrared scanner (See Glaser ¶ [0057] - describes the system using infrared cameras), a barcode reader (See Glaser ¶ [0062] - describes the system using a barcode scanner), a laser scanner, a camera based reader (See Glaser ¶ [0062] - describes the system using cameras to scan visual characteristics of items and LIDAR), a CCD reader, a LED scanner, a Bluetooth 15beacon, a near field communication module, and a wireless transceiver (See Glaser ¶ [0062] - describes the system using Bluetooth beaconing and NFC wireless tagging).  
Regarding Claim 9, Glaser teaches:
The open shopping cart of claim 8, wherein at least one of the insertion trigger or the extraction trigger is obtained by comparing a first image captured by the inward looking imaging module, to a second image captured by the inward looking imaging module (See Glaser ¶ [0058] - describes the system using inward facing cameras to capture images of a holding area of a shopping cart and [0077] - describes adding items to a cart as a triggering event for image analysis of images collected relating to the addition of said item(s) to said cart).  
Regarding Claim 10, Glaser teaches:
The open shopping cart of claim 9, wherein the second image is captured following at least 20one of: a weight change indicated by the load cell and an image captured by the outward looking imaging module (See Glaser ¶ [0059-0062] - describes the system using outward facing cameras to capture images of an area around a shopping cart as well as data from other sensors, such as a scale to detect changes in weight inside said shopping cart to increase the confidence of the system in identifying the correct items added to said shopping cart).
Regarding Claim 11, Glaser teaches:
The open shopping cart of claim 10, wherein the outward-looking imaging module is positioned and configured to capture an image, or an image sequence, of at least one of: a hand gesture of a cart user (See Glaser ¶ [0048] - a user gesture triggers image analysis), a cart user removing the product from a store shelf (See Glaser ¶ [0086] - detecting items removed from shelves), a user holding a product, a motion 25of a product on a shelf, and a motion of a product across the open shopping cart walls  (See Glaser ¶ [0108] - describes the system detecting a customer grabbing an item, placing an item in a cart or returning an item to a shelf).
Regarding Claim 12, Glaser teaches:
A computerized method of detecting insertion and/or extraction of a product from an open shopping cart implementable in a system comprising a cart body (See Glaser ¶ [0055-0058] - describes the system using inward facing cameras to detect items entering a shopping cart or being removed from said shopping cart), the cart body having a floor, and walls rising from the floor, forming an apically open container (See Glaser Fig. 8 - (122) - shows a system for monitoring items in a shopping with a floor, walls rising from said floor and an open top); an inward-looking imaging module, adapted and configured to detect a first predetermined set of triggers associated with at least one of a 18Docket No. 34262 product insertion or a product extraction (See Glaser ¶ [0055-0058] - describes the system using inward facing cameras to detect items entering a shopping cart or being removed from said shopping cart); an outward-looking imaging module adapted and configured to detect a second predetermined set of triggers associated with at least one of a product insertion or a product extraction, wherein the second set of predetermined triggers is different than the first set of predetermined triggers (See Glaser ¶ [0059-0061] - describes the system using outward facing cameras to detect items in the vicinity of said shopping cart to enhance the accuracy of a determination that a particular item has been selected); a load cell operably coupled to the floor of the cart body (See Glaser ¶ [0050] - describes the system using a digital scale to supplemental the data gathered by the camera system and Fig. 8 - shows a digital scale (128) at the floor/ bottom of a shopping cart); and a central 5processing module (CPM), the CPM being in communication with the inward-looking imaging module, the outward-looking imaging module, and the load cell (See Glaser ¶ [0050-0052] - describes the system communicating data gathered from the sensors (cameras and scales) with a remote cart and [0081] - describes the system processing data with central processing units); the method comprising: 
a) capturing a first image of the open container using the inward looking imaging module; 
b) in response to a predetermined triggering event, capturing a second image of the open container using the inward looking imaging module (See Glaser ¶ [0058] - describes the system using inward facing cameras to capture images of a holding area of a shopping cart and [0077] - describes adding items to a cart as a triggering event for image analysis of images collected relating to the addition of said item(s) to said cart); and 
10c) using the central processing module, comparing the first image to the second image, wherein if the second image is different than the first image, provide an indication of a product insertion or a product extraction (See Glaser ¶ [0058] - describes the system using inward facing cameras to capture images of a holding area of a shopping cart and [0077] - describes adding items to a cart as a triggering event for image analysis of images collected relating to the addition of said item(s) to said cart).
Regarding Claim 13, Glaser teaches:
The method of claim 12, wherein the predetermined trigger is an increase in weight provided by the load cell and the indication is of product insertion (See Glaser ¶ [0062] - describes the system using changes in detected weight or items in a cart to determine if items have been added or removed).
Regarding Claim 14, Glaser teaches:
The method of claim 12, wherein the predetermined trigger is a decrease in weight provided by the load cell and the indication is of product extraction (See Glaser ¶ [0062] ).
Regarding Claim 15, Glaser teaches:
The method of claim 13, or claim 14, wherein the trigger further comprises capturing an image by the outward looking imaging module (See Glaser ¶ [0059-0062] - describes the system using outward facing cameras to capture images of an area around a shopping cart as well as data from other sensors, such as a scale to detect changes in weight inside said shopping cart to increase the confidence of the system in identifying the correct items added to said shopping cart).
Regarding Claim 16, Glaser teaches:
The method of claim 15, wherein the image captured by the outward looking imaging module 20is of at least one of: a hand gesture of a cart user (See Glaser ¶ [0048] - a user gesture triggers image analysis), a cart user removing the product from a store shelf (See Glaser ¶ [0086] - detecting items removed from shelves), a cart user holding a product, a motion of a product on a shelf, and a motion of a product across the open shopping cart walls (See Glaser ¶ [0108] - describes the system detecting a customer grabbing an item, placing an item in a cart or returning an item to a shelf).
Regarding Claim 17, Glaser teaches:
The method of claim 16, wherein at least one of: the inward-looking imaging module, and the outward-looking imaging module comprise at least one of at least one RGB camera, at least one 25Infrared (IR) camera, at least one RGBD camera, and at least one depth camera (See Glaser ¶ [0057] - describes the system using computer vision inspection with at least visual, infrared and depth-based image data collection).
Regarding Claim 18, Glaser teaches:
The method of claim 17, wherein the CPM is further in communication with at least one of: a user interface module, a graphics processing unit (GPU), a data acquisition module, a product recognition module, a data fusion module, and a decision module  (See Glaser ¶ [0050-0052] - describes the system communicating data gathered from the sensors (cameras and scales) with a remote cart management system that operates on a computing network or as a standalone version contained within said shopping cart and [0081] - describes the system processing data with central processing units).
Regarding Claim 19, Glaser teaches:
The method of claim 18, further comprising at least one of: 19Docket No. 34262 
a) providing at least one trigger associated with at least one of product insertion and product extraction to the data acquisition module and the product recognition module (See Glaser ¶ [0055-0058] - describes the system using inward facing cameras to detect items entering a shopping cart or being removed from said shopping cart); 
b) recognizing at least one of an insertion location of the inserted product, its weight and its shape (See Glaser ¶ [0062] - describes the system using volumetric and depth sensing to create a three-dimensional map of items in a cart, thereby defining the shape of said items and [0118] - describes the system using visual object recognition based on location, weight, volume and other contextual data); 
5c) filtering false events of product insertions and/or product extraction (See Glaser ¶ [0120] - describes the system cross referencing data from multiple sensors to remove potential errors); and 
d) detecting missed events (See Glaser ¶ [0035] - describes the system detecting items a customer forgot to enter or that may have been miss-identified).
Regarding Claim 20, Glaser teaches:
The method of claim 19, wherein the inward-looking imaging module comprises a plurality of cameras, positioned and configured to have an overlapping field of view (See Glaser ¶ [0058] - describes the system using multiple cameras facing inward to survey the item holding area of a shopping cop and Fig. 10b - shows the field of view of the ), whereby the image captured by all of the plurality of cameras, in combination with a signal provided by the load cell provides at 10least one of: the location of the inserted product within the shopping cart, the weight of the inserted product, the shape of the product, and the heat signature characteristic of the product (See Glaser ¶ [0057] - describes the system using cameras to collect visual data in at least the infrared spectrum, thereby using heat signatures [of items near or in shopping carts], [0062] - describes the system using volumetric and depth sensing to create a three-dimensional map of items in a cart, thereby defining the shape of said items and [0118] - describes the system using visual object recognition based on location, weight, volume and other contextual data).
Regarding Claim 21, Glaser teaches:
The method of claim of claim 16, wherein the step of capturing the second image by the outward-looking imaging module further comprises capturing a plurality of images over a predetermined time (See Glaser ¶ [0059-0062] - describes the system using outward facing cameras to capture images of an area around a shopping cart as well as data from other sensors, such as a scale to detect changes in weight inside said shopping cart to increase the confidence of the system in identifying the correct items added to said shopping cart and [0077] - describes adding items to a cart as a triggering event for image analysis of images collected relating to the addition of said item(s) to said cart).
Regarding Claim 22, Glaser teaches:
The method of claim 21, further comprising, using the CPM, calculating an optical flow of a parameter and determining the flow direction of the parameter (See Glaser ¶ [0077-0079] - describes the system using image analysis of captured video segments of events leading up to and at the time an item is added to a shopping cart, thereby creating an optical flow of said event(s)).

23, Glaser teaches:
The method of claim 22, wherein the parameter is at least one of: the hand gesture of the cart user, and the product (See Glaser ¶ [0048] - a user gesture triggers image analysis), a cart user removing the product from a store shelf (See Glaser ¶ [0086] - detecting items removed from shelves and [0108] - describes the system detecting a customer grabbing an item, placing an item in a cart or returning an item to a shelf).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al. (US Patent Application Publication 2018/0240180 A1) and in view of Davis et al. (US Patent Application Publication 2019/0188435 A1).
Regarding Claim 24, Glaser teaches:
The method of claim 22, 
Glaser does not explicitly teach:
wherein the step of calculating the optical flow of the parameter, 20comprises at least one of: a gradient-based approach, a frequency-based approach, and a correlation- based approach.  This is taught by Davis (See ¶ [0228-0229] - describes the system considering pixel spatial-frequency data, [0482] - describes a system for identifying objects with image sensors using a flow of image analysis steps, [0491-0492] - the  and [0519] - describes the system making correlations between the various types of visual data collected).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple types of image analysis is a system that relies on analyzing data collected from images to determine or reinforce the occurrence of certain events, thereby increasing the accuracy and efficiency of said determination.




















Conclusion
          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687